FILED

JUN 29 2511

UNITED STATES DISTRICT COURT C|erk, U.S. Dlstr\ct & Bankruptcy
     courts lOI' U'|E DlSU'lCl D'i COlUITll]lH

TONI P. IRONS BURLEY, )
)
Plaintiff, )

) ..

v, ) Civil Action N0.  1 
)
UNITED STATES GOVERNMENT, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiff s three pro se complaints
and applications for leave to proceed in forma pauperis The application will be granted but the
complaints, which the Court consolidates for purposes of this Memorandum Opinion, will be
dismissed.

Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short
and plain statement of the grounds upon which the court’s jurisdiction depends, a short and plain
statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum standard of
Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res
judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff alleges fraud, conspiracy and corruption on the part of government officials,

including the President of the United States. Absent form her complaints, however, are factual

allegations sufficient to put the defendants on notice of any viable claims. As drafted, the
pleadings do not comply with Rule 8(a), and they will be dismissed without prejudice.

An Order consistent with this Memorandum Opinion is issued separately on this same

date.
Un  District Judge
DATE:

é%z‘/ "